UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6008



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JOHN MCPHAUL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-95-22-BO, CA-96-127-BO)


Submitted:   July 10, 1997                 Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John McPhaul, Appellant Pro Se. Cynthia Elaine Tompkins, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John McPhaul seeks to appeal the district court's order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. United States v. McPhaul, Nos. CR-95-22-BO; CA-96-127-
BO (E.D.N.C. Nov. 8, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2